BY THE COURT
This case is submitted upon a motion to dismiss the petition in error. The reason assigned is that the plaintiff in error has taken certain actions with reference to the alimony features inconsistent with the petition in error. It will be noted, however, that the petition in error only asks for the reversal of so much of the judgment as awards to John H. Nelson the divorce.
This is upon the ground that the judgment for divorce is so intimately connected with the allowance of alimony as to affect the validity of that allowance. We have considered this motion, but we have reached no definite conclusion as to the merits. We think that the motion should be postponed to the final hearing of the case «o that we may determine as to whether the judgment for alimony is so connected with the divorce as to be affected thereby in case the petition in error is found to be valid. Judgment on the motion postponed until the final hearing of the case.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.